Case 6:19-cv-01854-WWB-GJK Document 24 Filed 01/16/20 Page 1 of 2 PageID 100



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

WAGNER PHILEMOND,

       Plaintiff,

v.                                                     Case No: 6:19-cv-1854-Orl-78GJK

KUZAK ROOF MAINTENANCE, LLC
and FRANK KUZAK,

       Defendants.


                          REPORT AND RECOMMENDATION

       On November 8, 2019, the Court entered an FLSA Scheduling Order setting a

deadline of December 20, 2019, for Plaintiff to answer the Court’s Interrogatories (Doc.

15 at 2). Plaintiff has not filed his answers to the interrogatories and thus has not

complied with the FLSA Scheduling Order. On December 26, 2019, the Court ordered

Plaintiff to, on or before January 13, 2020, “show cause in writing why sanctions,

including but not limited to dismissal of this case, should not be imposed for failure to

comply with the Court’s FLSA Scheduling Order” (Doc. 23). To date, Plaintiff has not

filed his answers to the Court’s interrogatories or shown cause why sanctions should

not be imposed. Plaintiff was specifically warned that “[f]ailure to timely respond to this

Amended Order to Show Cause will result in a report and recommendation that the

case be dismissed without further warning.” (Id.). Now, I RESPECTFULLY

RECOMMEND that this case be DISMISSED WITHOUT PREJUDICE for failure to

comply with the Court’s Orders.
Case 6:19-cv-01854-WWB-GJK Document 24 Filed 01/16/20 Page 2 of 2 PageID 101



                                  NOTICE TO PARTIES

       A party has fourteen days from this date to file written objections to the Report

and Recommendation’s factual findings and legal conclusions. A party’s failure to file

written objections waives that party’s right to challenge on appeal any unobjected-to

factual finding or legal conclusion the district judge adopts from the Report and

Recommendation. See 11th Cir. R. 3-1. If the parties do not object to this Report and

Recommendation, then they may expedite the approval process by filing notices of no

objection.

       RECOMMENDED in Orlando, Florida, on January 16, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            -2-
